DETAILED ACTION
1.       Applicant’s election of Group I  in the reply filed on 10/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. The Examiner reminds Applicants that should the product claims be subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. 


INFORMATION DISCLOSURE STATEMENT
2.	 Information Disclosure Statements filed 5/29/2020, 11/5/2021 and 8/15/2022 are acknowledged. 


Claim Rejections- 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are  rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2013/0053947). 
Kangas et al. (US 2013/0053947) (hereinafter Kangas et al.) disclose medical device having a polymer-free coating layer comprising a crystalline drug which may be selected from everolimus and zotarolimus (abstract and claims 1-2). The outer surface layer may comprise a non-polymeric excipient (claim 8). The coating may comprise a mixture of amorphous and  crystalline everolimus which comprise 15-90 % crystalline everolimus (claim 5). This is an amount that overlaps with the claimed 30 or less (e.g., 15). The crystalline drug is also taught to be present from about 10 % (para 0073). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The excipients may be non-polymeric (para 0040). Kangas et al. disclose drug delivery balloons (paras 0002, 0046 and 0075). The devices are in the deployed configuration (para 0048). While the reference does not specifically disclose “angioplasty” it is noted that angioplasty is a procedure used to open blocked coronary arteries caused by coronary artery disease and is regarded as intended use of the medical device (balloon). A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case the intended use of foundation dose not impart a structural difference. The reference disclose catheter balloon (para 0048) and thus is capable of use as an angioplasty balloon.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie  obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the  various disclosed ingredients in Kangas et al. such as angioplasty balloons comprising surface with sirolimus where no more than 30 % wt of the sirolimus is in the form of crystals and further comprising nonpolymeric excipients to arrive at compositions for treating cancer yielding no more than one would expect from such an arrangement. 
4.	Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2013/0053947) as applied to claims 1-5 above, and further in view of Cerchiari et al. (EP 3603688) and D’Onofrio et al. (US 20200171281). 
Cerchiari et al. (EP 3603688) (hereinafter Cerchiari et al.) disclose coatings containing limus drug and excipient where the drug is sirolimus (abstract). Conditions that are treated by balloon catheters include angioplasty (para 0004).Excipient refers to a compound that speeds the release of the drug from the coated device and/or increase the amount of the drug released from the device when the device is implanted in the body of a patient (para 0026).
Cerchiari et al. does not disclose urea as the excipient or ratio of greater than 20:1 limus drug to excipient however, D’Onofrio et al. (US 20200171281) (hereinafter D’Onofrio et al.) disclose coronary balloon and balloon catheter and angioplasty procedures (para 0004 and 0038). The antiproliferative agent may be sirolimus or taxel (e.g., paclitaxel) (para 0012). The anti-restenosis agent can be sirolimus or paclitaxel (para 0047). Cerchiari et al. disclose the presence of urea in a paclitaxel-containing layer may promote release of the paclitaxel (para 0061). Sirolimus/urea is used at 1000:1 w/w (ratio greater than 20:1 limus drug to excipient urea) (para 0136). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include urea as the excipient in Kangas et al. and optimize the amount of urea. One would have been motivated to do so because urea promotes release of the drug and inclusion of excipients (e.g., urea) may increase the amount of drug released from the device. 

CORRESPONDENCE
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615